         Case 4:19-cv-00655-BSM Document 51 Filed 09/29/20 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

JANICE HARGROVE WARREN                                                                 PLAINTIFF


 v.                                    No. 4:19-cv-00655-BSM


CHARLES MCNULTY, et al.                                                           DEFENDANTS



PLAINTIFF'S BRIEF IN SUPPORT OF HER RESPONSE TO DEFENDANTS' MOTION
TO STRIKE PLAINTIFF'S RESPONSE TO DEFENDANTS' MOTION FOR SUMMARY
                    JUDGMENT AND BRIEF IN SUPPORT


       On August 12, 2020, PCSSD and six of the members of its Board of Education,

defendants in this employment discrimination case, filed a Motion for Summary Judgment

alleging that Plaintiff, PCSSD's Assistant Superintendent for Equity and Pupil Services and

former Interim Superintendent, could not establish a prima facie case and, even if she could,

Defendants had legitimate nondiscriminatory reasons for not appointing her as Superintendent.

Defendants were wrong on both counts. Not only did Plaintiff establish a prima facia case with

substantial evidence, Plaintiff established that the Defendants lacked admissible evidence of its

purported legitimate nondiscriminatory reasons for hiring a lesser qualified, White male

applicant. Unable to prevail on the merits and defeat the truth of Plaintiff's claims, Defendants

now ask this Court to strike Plaintiff's responses as untimely under Local Rule 7.2(b). Again,

Defendants' analysis fails to include relevant facts and the applicable standard if Plaintiff's

response was untimely.

                                     The Applicable Standard

       First, Local Rule 7.2(b) provides:



                                                                                                    1
          Case 4:19-cv-00655-BSM Document 51 Filed 09/29/20 Page 2 of 8




        Within fourteen (14) days from the date of service of copies of a motion and supporting

        papers, any party opposing a motion shall serve and file with the Clerk a concise

        statement in opposition to the motion with supporting authorities.

However, subsection "f" of Local rule 7.2 further provides:

        The failure to timely respond to any nondispositive motion, as required by the Federal

        Rules of Civil Procedure . . . or by any local rule, shall be an adequate basis, without

        more, for granting the relief sought in said motion.

Local rule 7.2(f)(emphasis added). Defendants' motion to strike Plaintiff's response, if granted,

operates as a failure to respond and could result in final disposition of all of Plaintiff's claims.

Local rule 7.2(f) prohibits the automatic granting of the requested relief, summary judgment

here, when a response to a dispositive motion is untimely. Even without a responsive pleading,

Fed. R. Civ. Pro. 56 requires some assessment by this Court of the record to determine the

absence of a disputed material fact. Huggins v. FedEx Ground Package System, Inc., 592 F.3d

853 (8th Cir. 2010)(delay in obtaining deposition testimony strategic not excusable neglect

therefore motion for extension denied; but summary judgment inappropriate); Griffin v. Super

Valu, 218 F.3d 869 (8th Cir. 2000)(plaintiff's conduct in discovery the basis for denying an

extension for supplementing response; assessment of summary judgment made without

considering that evidence).

        Second, this District's and Eighth Circuit jurisprudence on untimely pleadings is

substantial and clear. See,e.g., Feeney v. AT & E, Inc., 472 F.3d 560 (8th Cir. 2006) (eight-day

delay and inadequate explanation for delay but meritorious defense; filing timely); Griffin v.

Super Valu, 218 F.3d 869 (8th Cir. 2000)(district court's denial of an extension to respond was

not an abuse of discretion because of plaintiff's dilatory behavior during litigation and failure to




                                                                                                       2
             Case 4:19-cv-00655-BSM Document 51 Filed 09/29/20 Page 3 of 8




certifying an attempt to reach an agreement with defendants); Cook v. Triple Transport, Inc., 928

F. Supp 2d 1016 (E.D. Ark. 2013)(3-day delay in responding to motion for summary judgment

but no prejudice argued or shown, motion to strike denied); Taylor–Shaw v. Bestway Rent to

Own, 2010 WL 1416536 (E.D. Ark 2010) (30-day delay in responding to request for admissions

but no prejudice asserted by defendants and single act of dilatory conduct); see also Backus v.

Mena Newspapers, Inc., 224 F.Supp.2d 1228 (W.D. Ark. 2002)(response to motion for summary

judgment 5 days late held timely because of defendant's failure to comply with plaintiff's

discovery requests, failure to make initial disclosure, and supplying heavily redacted exhibits).

        For relief from a judgment or untimeliness of a response, a court must consider if the

delayed was caused by “mistake, inadvertence, surprise, or excusable neglect." Feeney, supra.,

p. 562-63; Cook v. Triple Transport, Inc., 928 F. Supp 2d 1016 (E.D. Ark. 2013) ("excusable

neglect is an elastic concept that empowers courts to provide relief where a party’s failure to

meet a deadline is caused by inadvertence, mistake, or carelessness, as well as by intervening

circumstances beyond the party’s control"); Fed. R. Civ. Pro. 6(b)(1); 60(b)(1).

        determination of excusable neglect 'is at bottom an equitable one, taking account of all

        relevant circumstances surrounding the party’s omission . . .The relevant circumstances

        include . . .'the danger of prejudice to [the party opposing an extension], the length of the

        delay and its potential impact on judicial proceedings, the reason for the delay, including

        whether it was within the reasonable control of the movant, and whether the movant

        acted in good faith.' The existence of a meritorious defense is also a relevant factor.

Id. (citation omitted).

                                                  Argument

        a.       Plaintiff's filing was timely.




                                                                                                    3
            Case 4:19-cv-00655-BSM Document 51 Filed 09/29/20 Page 4 of 8




       Plaintiff's counsel commenced the filing of Plaintiff's Response between 11:40 and 11:50

p.m. as one filing without knowing that each of the responsive pleadings should have been a

separate filing. The Response to Undisputed Statement of Facts and the Brief in Opposition

were attached to the Response, Dkt. #36. This was the first technical error. Counsel would not

have searched among the pulldown list for a response to a statement of facts or for a responsive

brief selection option. Each of these were part of the response and attaching them to the

Response seemed logical and appropriate. Counsel admits that starting the filing earlier so that

the Office of the Clerk might be called for suggestions on the filing process would have been

good and might have minimized some of the confusion. However, the Notice of Electronic

Filing provides that the transaction was filed on 9/9/2020. See Exhibit 1 and the email from the

system shows 12:00 a.m. as the time of the transmission of the email. The filing had to precede

the transmission of the email. Plaintiff's resubmission was consistent with defense counsel's

request to "contact the Clerk to correct the naming of your documents and the order of the

exhibits." See Exhibit 2.

       b.       No misrepresentation occurred.

       On September 11th, Plaintiff's counsel conferred, first by telephone, with the Office of

the Clerk of the Court to determine those steps needed to correct the technical errors: 1) the filing

of the exhibits, 2) the initial filing of the Response as a single document with attachments, and 3)

to change the designation of the Response to "in opposition to" rather than "in support of the

motion." The incorrect designation was chosen from the pulldown list. Plaintiff was not aware

of the pulldown error until September 10th. The Clerk' Office worked patiently with Plaintiff's

counsel. After getting instructions on these technical issues, counsel informed the Clerk's office

of the need for exhibit numbers in the Brief in Opposition and the Response to the Undisputed




                                                                                                     4
              Case 4:19-cv-00655-BSM Document 51 Filed 09/29/20 Page 5 of 8




Statement of Facts and asked if an amended filing was necessary to add these. No amended

filing was required; these could be inserted. An email to the Office of the Clerk followed the

first call. See Exhibit 3. To minimize defense counsel's inconvenience, counsel worked diligently

but with care to provide defense counsel with proper sequence of exhibits and named-designated

documents.

         c.       Even assuming Plaintiff's filing was untimely, this Court must deny Defendants'

motion to strike.

         Even assuming Plaintiff's filing was untimely, this Court must deny Defendants' motion

to strike. The filing and resubmission were the result of excusable neglect. Application of the

applicable standard to the circumstances show that the equitable scales are tilted in Plaintiff's

favor.

                  1.     Plaintiff's technical errors were the result of a mistaken belief

          Plaintiff's counsel mistakenly believed that the responsive pleadings were to comprise

one filing and that exhibits could be added as a responsive pleading. Only after conferring with

the Clerk's Office was Plaintiff's counsel aware of the use of the addendum feature for correctly

submitting the exhibits. This responsive filing to Defendants' Motion for Summary Judgment

was Plaintiff's counsel's first response to a Motion for Summary Judgment with 75 exhibits after

a 32-year hiatus as a practitioner. Counsel mistakenly believed, as is evident, that her experience

with an electronic filing of a motion with a limited number of exhibits was sufficient preparation

for handling the Court's system for responding to a Motion for Summary Judgment. Counsel

was wrong.

                  2.     Defendants were not prejudiced.




                                                                                                    5
         Case 4:19-cv-00655-BSM Document 51 Filed 09/29/20 Page 6 of 8




       Defendants do not argue in their motion or their Brief in support of their motion that they

were prejudiced. No prejudice was incurred, none is argued or established. Cook v. Triple

Transport, Inc., 928 F. Supp 2d 1016 (E.D. Ark. 2013)(3-delay because of counsel's

miscalculation of the due date but no argument or showing of prejudice). In exchange for a 38-

hour delay in receiving the numbered exhibits in chronological order, the Defendants requested a

9-day extension to Reply (Dkt. # 44). In bad faith they allege an untimely filing and

misrepresentation. Their motion to strike is intended to subvert justice and prevent the resolution

of the issues in this case on the merits and must be denied. Taylor–Shaw v. Bestway Rent to

Own, 2010 WL 1416536 (E.D. Ark 2010). Defendants' motion is consistent with their conduct

throughout discovery. Objections to Interrogatories and Requests for Documents were asserted

without bases in law or fact and not intended as a good faith extension of the law. Their

objections were asserted to delay and hinder Plaintiff's acquisition of evidence. See Plaintiff's

First and Second Motions to Compel. Seven individual defendants served identical responses to

Plaintiff's Interrogatories with a group statement of verification, individually signed. See

Plaintiff's Second Motion to Compel. Critical documents requested in January of 2020 were

only provided a shortly before or on the day discovery closed. See footnote 3, Plaintiff's Second

Motion to Compel. Given their conduct, Defendants' motion to strike should not only be denied

but they should be sanctioned for delay. Backus v. Mena Newspapers, Inc., 224 F.Supp.2d 1228

(W.D. Ark. 2002)(response to motion for summary judgment 5 days late held timely because of

defendant's conduct during discovery).

               3.      The length of the delay and its potential impact on judicial proceedings.

       Plaintiff's responsive pleadings were timely filed. See Exhibit 1. The correction of

technical error occurred within 38 hours of the filing of the responsive pleadings. Plaintiff took a




                                                                                                    6
         Case 4:19-cv-00655-BSM Document 51 Filed 09/29/20 Page 7 of 8




day and a half to provide chronological filing of the numbered exhibits; the Defendants have not

asserted any adverse impact on their Reply or these proceedings from the 38 hours that Plaintiff

used to correct technical issues. Cook v. Triple Transport, Inc., 928 F. Supp 2d 1016 (E.D. Ark.

2013)(3-delay because of counsel's miscalculation of the due date timely; no argument or

showing of prejudice, motion to strike denied); Taylor–Shaw v. Bestway Rent to Own, 2010 WL

1416536 (E.D. Ark 2010) (30-day delay in responding to request for admissions but no prejudice

asserted by defendants and single act of dilatory conduct).

                 4.    Plaintiff's position in this litigation and defense to Defendants' motion are

a meritorious.

       Plaintiff's claims in this lawsuit are meritorious and her defense to the Motion to Strike is

likewise meritorious. In her response to Defendants' Motion for Summary Judgment, Plaintiff

established a prima facie case with substantial evidence and asserted facts that support a

conclusion that intentional discrimination motivated the Defendants' conduct and that the alleged

legitimate nondiscriminatory reasons were pretextual. Defendants do not have admissible

evidence that establishes a legitimate nondiscriminatory reason for their conduct in hiring a

lesser qualified, White male applicant for the position of Superintendent. Unable to prevail on

the merits and in disregard for the truth of Plaintiff's claims, Defendants now ask this Court to

strike Plaintiff's responses. The Court must not permit "subver[sion of the] search for the truth

without compellingly evident cause" and should not permit these Defendants' demand a result in

this case determined on something other than its underlying merit. Taylor–Shaw v. Bestway Rent

to Own, 2010 WL 1416536 (E.D. Ark 2010). Defendants' Motion to Strike and their Motion for

Summary Judgment must be denied. Doug Feeney v. AT & E, Inc., 472 F.3d 560 (8th Cir. 2006)




                                                                                                       7
         Case 4:19-cv-00655-BSM Document 51 Filed 09/29/20 Page 8 of 8




(8-day delay coupled with an inadequate explanation for the delay but the existence of a

meritorious defense a relevant factor for determining that the response was timely).

                                     Respectfully submitted this 29th day of September 2020,

                                                     Sarah Howard Jenkins
                                                     AR Bar No. 97046
                                                     SARAH HOWARD JENKINS, PLLC
                                                     P.O. BOX 242694
                                                     Little Rock, AR 72223
                                                     Telephone No. (501) 406-0905
                                                     sarah@shjenkinslaw.com
                                                     Attorney for the Plaintiff




                                                                                               8
